      Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 1 of 11 PAGEID #: 33

0FO42 -                                o' Courts ofthe Common Pleas- 2020 Feb 13 4:22 PM-20CV001270
                                                                           ^                     Exhibit 1
                      IN THE COURT OF COWIWION PLEAS, FRANKLIN COUNTY, OHIO                           ^
                                                    Civil Division

          SCOTT OSBORN                                        COMPLAINT
          2000 US N Lot 36
          Delaware OH 43015

                                       PlaintilT,             Case No.
                                                                             2 2 0 CVl 2 29
                 V.                                                  , [^udge Ssrgufi
          CITY OF COLUMBUS                                           ^/JAGlSTRATE JUDGE JOLSON
          c/o Columbus City Attorney's Office
          77 North Front Street
          Columbus, Ohio 43215
                                   i

                 and               I

          ELIJAH LADIPO                                       JURY DEMAND ENDORSED HEREON
          c/o Division of Police
          120 Marconi Boulevard
          Columbus, Ohio 43215

                 and


          JESSE SMITH
          c/o Division of Police
          120 Marconi Boulevard
          Columbus, Ohio 43215

                 and


          BRIAN SMITH
          c/o Division of Police
          120 Marconi Boulevard
          Columbus, Ohio 43215

                 and


          NICHOLAS CENG
          c/o Division of Police
          120 Marconi Boulevard
          Columbus, Ohio 43215

                 and
      Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 2 of 11 PAGEID #: 34

)F042 -                                                Common Pleas- 2020 I^eh 13 4:22 PM-20CV0D1270

          IAN WILKINSON
          c/o Division of Police
          120 Marconi Boulevard
          Columbus, Ohio 43215

                and
                                     I




          JOHN DOE POLICE OFFICERS
          NAMES UNKNOWN
          Addresses Unknown

                and


          JOHN DOE POLICE SUPERVISORS
          NAMES UNKNOWN
          Addresses Unknown

                                         Defendants.




          Factual Background - Parties and Events

                 1.    Scott Osborn, age fifty-six, currently resides in the City of Delaware,
          County of Delaware, and State of Ohio; the individually-named Defendants are
          Columbus City Police Officers; Defendants John Doe Police Supervisors and John Doe
          Officers, respectively, are employees of the City of Columbus whose names and
          addresses are unknown at the time of filing and whose names and addresses could not
          be discovered with reasonable efforts at the time of filing.

                 2.     On February 13, 2019 at approximately 4:15 a.m., Mr. Osborn was
          involved in a vehicle collision on S. Yale Avenue in Columbus, Ohio when the right front
          part of his vehicle made contact with an overpass; Plaintiffs vehicle struck two
          unoccupied, parked cars forcing those vehicles into two separate yards.
                 3.     On February 13, 2019, Officers Ladipo and Jesse Smith were working
          marked Columbus Police wagon 88 and were dispatched to an automobile collision on
           S. Yale Avenue involving injury.

                                          ;               2
      Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 3 of 11 PAGEID #: 35

0F042 -                                  Courts ofthe Common Pleas-2020 Feb 13 4:22 PiVI-20CV001270


                 4.      As Defendants Lapido and Jesse Smith exited their wagon, Plaintiff
          approached Defendants with his hands up, a cell phone in his hand.

                 5.      As Plaintiff approached Defendant Ladipo asking for help, Defendant

          Ladipo shoved Plaintiff, grabbed Plaintiff's hands to place him in handcuffs and threw

          Plaintiff to the ground.

                 6.      Defendants Brian Smith Nicholas Geno and Ian Wilkinson, then arrived at

          the scene.

                 7.      Defendants Brian Smith Nicholas Geno and Ian Wilkinson and John Doe

          police officers, whose names and addresses are unknown and whose names and

          addresses could not be determined at the time of filing with reasonable efforts, also

          physically assaulted Plaintiff by beating him and spraying him with mace during the time

          he was on the ground being beaten by Defendants Ladipo and Smith.

                 8.      Plaintiff suffered severe head and facial trauma, bruising and contusions

          to his face and extremities and significant, severe and permanent damage to his vision.

                 9.      Plaintiff was transported to Grant Medical Center via CFD Medic 10 to be

          treated for the injuries he sustained from this incident.

                 10.     Defendant City of Columbus charged Plaintiff with failure to control,

          obstructing official business and resisting arrest; Defendants dismissed the charge for
          resisting arrest.

          First Cause of Action -Assault and Battery - as to Defendants Ladipo and Jesse

          Smith, Brian Smith, Nicholas Geno and Ian Wilkinson and John Doe Officers
                 11.     Plaintiff incorporates, as if fully rewritten herein, each of the allegations

          contained in paragraphs 1 through 10 above.
       Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 4 of 11 PAGEID #: 36

                     County Ohio Cle-*' of Courts of the Common Pleas- 2020       13 4:22 PM-20CV001270
JF042 - W59                        (                                          (


               12.       Defendants Ladipo and Jesse Smith, Brian Smith, Nicholas Geno and Ian

        Wilkinson and John Doe Officers intended to cause harmful and offensive contact to

        Plaintiff because when he threw him to the ground with extreme force and beat him

        about the head, neck, face and body.

               13.       Defendants Ladipo and Jesse Smith, Brian Smith, Nicholas Geno and Ian

        Wilkinson and John Doe Officers did, in fact, cause harmful and offensive touching to

        Plaintiff as described hereinabove.

               14.       Defendants Ladipo and Jesse Smith. Brian Smith, Nicholas Geno and Ian

        Wilkinson and John Doe officers acted with a malicious purpose, in bad faith, or in a

        wanton and reckless manner.

               15.       As a direct and proximate result of Defendants Ladipo and Jesse Smith,
        Brian Smith, Nicholas Geno and Ian Wilkinson and John Doe Officers' harmful and
        offensive touching of Plaintiff, Plaintiff suffered physical injuries, including permanent
        vision loss, bruises and contusions, severe trauma to his head and brain, permanent
        physical scarring, medical bills and expenses, lost income, and past, and future mental
        suffering, anxiety, emotional trauma, mental anguish, stress, loss of enjoyment and
        reduction in quality of life.

        Second Cause of Action - State Law Malicious Prosecution - as to All City
        Defendants, including City of Columbus, Officers Ladipo and Smith, and
        unknown City of Columbus Police Officers and Supervisors

               16.       Plaintiff incorporates, as if fully rewritten herein, each of the allegations
        contained in paragraphs 1 through 15 above.

               17.       Defendants maliciously instituted proceedings against Plaintiff by filing
        false charges against him for resisting arrest, knowing they had no probable cause to
       . believe Plaintiff had resisted arrest.
      Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 5 of 11 PAGEID #: 37

0F042 -                                     Courts oi the Common Pleas- 2020 Feb 13 4:22 PM-20CV001270


                  18.     Defendants lacked probable cause for filing the aforementioned charges
          against Plaintiff because Plaintiff did not resist Defendants' attempt to arrest him; no
          reasonable officer under the circumstances could have reasonably believed that
          Plaintiff was resisting arrest.

                 19.      Defendants further perpetrated malicious prosecution by supporting these
          false charges against Plaintiff with knowingly false statements to prosecuting attorneys.
                 20.      The proceedings against Plaintiff were terminated in Plaintiff's favor when

          the charges for resisting arrest were dismissed.

                 21.      Plaintiffs person was the subject of seizure during the course of these

          proceedings because Plaintiff was incarcerated first in a police vehicle and then in a

          holding cell.

                 22.      As a direct and proximate result of this malicious prosecution, plaintiff

          incurred the costs of hiring an attorney to defend himself against baseless charges and

          sustained the public embarrassment and humiliation of the criminal proceedings and

          process and having a criminal record applied to his good name and character.

          Third Cause of Action - S^afe Law Wrongful Imprisonment Claim - as to
          Defendants City of Columbus, Defendants Ladipo and Smith and unknown City
          Officers and Supervisors

                 23.      Plaintiff incorporates, as if fully rewritten herein, each of the allegations

          contained in paragraphs 1 through 22 above

                 24.      Defendants did not have probable cause to believe Plaintiff had resisted

          arrest; Defendants nonetheless took steps to imprison Plaintiff unlawfully, maliciously,

          and without probable cause when they handcuffed him, forced him into a police cruiser

          for several hours, and caused him to be confined in a cell.
            Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 6 of 11 PAGEID #: 38

DF042   -
             r Pranklln County Ohio Cle''' of Courts of the Common Pleas-2020
             W61                                                                f
                                                                                    13 4:22 PM-20CV001270



                     25.   Defendants' actions constitute malicious prosecution and wrongful

             imprisonment and were the direct and proximate cause of physical and psychological

             injuries and economic damages to the Plaintiff.

             Fourth Cause of Action - 42 U.S.C. 1983 - Excessive Force -                  Violation of 4^^
             Amendment as Against - as to Officers Ladipo and Jesse Smith, Brian Smith,
             Nicholas Geno and Ian Wilkinson and John Doe Officers and Supervisors

                     26.   Plaintiff incorporates, as if fully rewritten herein, each of the allegations

             contained in paragraphs 1 through 25 above.

                     27.   Defendants Ladipo and Jesse Smith, Brian Smith, Nicholas Geno and Ian

             Wilkinson, acting under color of state law, arrested Plaintiff with unnecessary, unlawful

             and malicious use of excessive force, thereby depriving him of his constitutional rights,

             when he wrenched his arms behind his back, beat him about the head, neck and body

             and slammed him to the ground causing him to suffer severe bodily injury.

                     28.   Defendants actions constitute wrongful arrest and were the direct and

             proximate cause of physical and psychological injuries and economic damages to
             Plaintiff.


             Fifth Cause of Action - 42 U.S.C. 1983 - Fourth Amendment - Malicious
             Prosecution as to Defendants Ladipo and Smith and Unknown City Officers and
             Supervisors

                     29.    Plaintiff incorporates, as if fully rewritten herein, each of the allegations
             contained in paragraphs 1 through 28 above.

                     30.    Defendants, acting under color of state law, maliciously instituted
             proceedings against Plaintiff by filing false charges against him for resisting arrest,
             knowing they had no probable cause to believe Plaintiff had resisted arrest.
                     31.    Defendants lacked probable cause for filing the aforementioned charges

             against Plaintiff because Plaintiff did not resist Defendants attempts to arrest him.
         Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 7 of 11 PAGEID #: 39

0FO42 - W62Franklin County Ohio Clerk
                                 ^ of Courts of the Common Pleas- 2020 Feb 13 4:22 PM-20CV001270

                     32.    Defendants further perpetrated malicious prosecution by supporting these

           false charges against Plaintiff with knowingly false statements to the prosecuting

           attorneys.

                     33.    The proceedings against Plaintiff were terminated in Plaintiffs favor when

           the charges resisting arrest were dismissed.

                     34.    Defendants Police Officers' actions constitute malicious prosecution and

           were the direct and proximate cause of physical and psychological injuries and
           economic damages to the Plaintiff.

           Sixth Cause of Action - 42 U.S.C 1983 - Fourth Amendment -False imprisonment
           as to Defendant Ladipo, Smith and Unknown City Police Officers and Supervisors
                     35.    Plaintiff incorporates, as if fully rewritten herein, each of the allegations
           contained in paragraphs 1 through 34 above.

                     36.    Defendants did not have probable cause to believe Plaintiff has resisted
           arrest.


                     37.    Defendants, acting under color of state law, nonetheless imprisoned
            Plaintiff unlawfully, maliciously, and without probable cause when they handcuffed him,
            forced him into a police cruiser, and caused him to be confined in a cell.
                     38.    Defendants' actions constitute malicious prosecution and wrongful

            imprisonment and were the direct and proximate cause of physical and psychological
            injuries and economic damages to the Plaintiff.
            Seventh Cause of Action -42 U.S.C 1983 - Fourth and Fourteenth Amendment -
            Failure to Train and Supervise - as to City of Columbus and John Doe Police
            Supervisors

                      39.    Plaintiff incorporates, as if fully rewritten herein, each of the allegations
            contained in paragraphs 1 through 38 above.
       Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 8 of 11 PAGEID #: 40

          Franklin County Ohio Cle/-'' of Courts of the Common Pleas- 2020       13 4:22 PM-20CVQQ1270
)F042 - W63                       (                                          (


                40.    Defendants City of Columbus and John Doe Police Supervisors, whose

        names are unknown and whose names could not be discovered with reasonable efforts

        at the time of filing, were responsible for training the Defendant Police Officers in proper

        police procedures, arrest methods, appropriate levels of force, concepts of probable

        cause and proper procedures for communicating and interacting with the public or with

        trauma victims.


                41.    Defendants negligently, wantonly, and with reckless disregard for the

        safety of others, failed to properly train and supervise officers, including Defendants

        Ladipo and Smith and unknown police officers involved In the arrest and prosecution of

        Plaintiff.


                42.    Defendants' negligent, wanton and reckless failure to properly train

        caused serious harm to Plaintiff when their subordinates, namely Defendant Police

        Officers, including Ladipo and Smith and John Doe Officers, used excessive force and

        caused Plaintiff to be prosecuted without probable case.

                43.   Further, Defendants' training program in arrest techniques and probable

        cause is so inadequate that its implementation amounts to deliberate indifference.

                44.    Defendants,    acting under color of state law, exhibited deliberate

        indifference to the Plaintiffs right to be free of unreasonable and unlawful arrest,

        incarceration and prosecution pursuant to the Fourth Amendment and his substantive

        due process rights under the Fourteenth Amendment, because their failure to train and

        properly supervise their subordinates proximately caused an arrest conducted with

        excessive force, causing Plaintiff significant and severe physical and emotional pain

        and injury.
        Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 9 of 11 PAGEID #: 41
              Franklin County Ohio Clerk of Courts of the Common Pleas-2020 Feb 13 4:22 P!\/1-20CV001270
0F042   -   W64




                   45.    This lack of policy and procedure amounts to deliberate indifference as

            Defendants knew or should have known that their failure to train and supervise would

            result in constitutional violations and/or were on notice of prior constitutional violations

            caused by the lack of training in arrest techniques and understanding probable cause.

                   46.    The lack of policy and procedure regarding proper arrest technique and

            understanding probable cause and/or the failure to properly train officers in such

            concepts is the direct and proximate cause of Plaintiffs' claimed injuries and damages,

                   47.    Additionally, Defendant supervisors were aware of Defendant Ladipo and

            Smith's and the other officers' propensity to act outside the bounds of their

            constitutional authority as noted above and did nothing and are therefore liable in their

            individual capacities for violating Plaintiff's clearly-established constitutional rights.

                   48.    Defendants at the very least implicitly authorized, approved of or

            knowingly acquiesced in their subordinates' violations of Plaintiffs constitutional rights

            and are therefore liable in their individual capacities.

            Eighth Cause of Action • Intentional Infliction of Emotional Distress - as to All
            Defendants


                   49.    Plaintiff incorporates, as if fully rewritten herein, each of the allegations

            contained in paragraphs 1 through 48 above.

                   50.    Defendants engaged in an intentional and malicious course of conduct,

            including the use of excessive force, false imprisonment, assault, battery, malicious

            prosecution and denial of medical care against Plaintiff.

                   51.    In engaging in this conduct, Defendants either intended to cause

            emotional distress to Plaintiff or knew or should have known that their actions would

            result in serious emotional distress to the Plaintiff.
      Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 10 of 11 PAGEID #: 42

         Franklin County Ohio 01^'' of Courts of the Common Pleas- 2020       13 4:22 PM-20CV001270
DF042 - W65                     (                                         (


              52.    Defendants' conduct was so extreme and outrageous as to exceed all

        possible bounds of decency.

              53.    Defendants' conduct proximately caused Plaintiff to sustain severe

        emotional distress and psychological injuries.

              54.    Plaintiffs injuries are such that no reasonable person could be expected

        to endure them.


              WHEREFORE, Plaintiff demands judgment against each of the respective

        Defendants, jointly and severally, Including Defendant City of Columbus, Defendant

        Ladlpo, Defendant Jesse Smith, Defendant Brian Smith, Defendant Geno, Defendant

        Wilkinson, John Doe Supervisors, John Doe Police Officers, for compensatory

        damages in a sum in excess of Twenty Five Thousand Dollars ($25,000.00) in order to

        be fully, fairly and completely compensated for the damages and injuries caused by

        Defendants' tortious conduct, for the cost of this action, attorneys' fees, for prejudgment

        and post-judgment interest according to law, punitive damages and for such further

        relief as this court deems appropriate and proper under the circumstances.

        Dated; February 13, 2020                         /s/ Robert M. Owens
                                                         Robert M. Owens, Esq. (0069866)
                                                         Email: robert@Qwenslawoffice.com
                                                         Owens Law Office
                                                         43 East Central Avenue
                                                         Delaware OH 43015
                                                         Telephone: (740) 368-0008
                                                         Facsimile: (740)368-0007
                                                         Attorney for Plaintiff

                                                         /s/ Jessica L. Olsheski
                                                         Jessica L. Olsheski, Esq. (0078063)
                                                         Email: iessica.olsheski@iustice-law.net
                                                         Olsheski Law Co., LPA
                                                         600 East Rich Street
                                                         Columbus, Ohio 43215
                                                         Tele: (614) 252-5500
                                                         Fax: (614) 252-5058
                                                         Attorney for Plaintiff
                                                    10
        Case: 2:20-cv-01229-EAS-KAJ Doc #: 2 Filed: 03/06/20 Page: 11 of 11 PAGEID #: 43
             Franklin Counly Ohio Clerk of Courts of the Common Pleas- 2020 Feb 13 4:22 PM-20CV001270
0F042   -   W66




                                    I           JURY DEMAND
                  Plaintiff demands a juiy to hear and decide all issues of fact raised in this
            proceeding.

                                                            /s/ Jessica L. Olsheski
                                                            Jessica L. Olsheski, Esq.




                                                      11
